t c summary opinion united_states tax_court marlin e pospisil and sharon r pospisil petitioners v commissioner of internal revenue respondent docket no 21281-12s filed date marlin e pospisil and sharon r pospisil pro_se charles j graves and douglas s polsky for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for tax_year at issue and rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a federal_income_tax deficiency of dollar_figure for petitioners’ taxable_year respondent also determined a sec_6662 accuracy-related_penalty of dollar_figure after concessions by the parties the issues for decision are whether petitioners are entitled to an additional cost_of_goods_sold of dollar_figure whether petitioners are entitled to deduct an additional dollar_figure of travel_expenses related to mr pospisil’s business and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in nebraska when their petition was filed mr pospisil has been in the roofing business for years historically mr pospisil’s business operating under the name northeast nebraska energy savers petitioners conceded respondent’s disallowance of dollar_figure of claimed deductions for insurance other than health further in the notice_of_deficiency respondent disallowed petitioners’ claimed total cost_of_goods_sold of dollar_figure respondent has since conceded dollar_figure of this amount see infra pp had two primary aspects first mr pospisil would perform roof maintenance and repair as a subcontractor this involved finding roofing projects working with the owners and managers of the buildings in need of repair submitting bids to the lead contracting companies and performing the repairs if his bid was accepted second he acted as an independent business owner ibo for conklin co inc conklin an independent supply company that specializes in roofing and building materials as an ibo mr pospisil would search for potential clients to purchase products from conklin whenever someone who signed up through mr pospisil purchased a conklin product mr pospisil would receive a commission his business also consisted of following up on warranty claims involving conklin products mainly roofing materials and repairing the products when necessary mr pospisil sold northeast nebraska energy savers to his son in he and his son carefully went through the company’s inventory that year and the son purchased the inventory he wanted from mr pospisil petitioners took this sale of inventory into account on their tax_return mr pospisil kept the leftover inventory and stored it in a warehouse on petitioners’ schedule c profit or loss from business the value of the carryover inventory from is reported as dollar_figure respondent does not dispute this valuation as his business was sold in mr pospisil did not have any employees and did not hire any independent contractors in however he was still in business as an ibo for conklin during that year in he continued to search for new clients to make conklin purchases and kept in contact with those already signed up to encourage them to make additional purchases thereby increasing his commission he also continued to inspect and repair conklin products under warranty this activity required mr pospisil to purchase additional inventory for his business in the cost of which was reported as dollar_figure on petitioners’ schedule c mr pospisil sometimes purchased conklin products for this purpose but he was free to and in fact did purchase inventory from other vendors as well at the end of there was no remaining inventory to be carried over to mr pospisil was required to travel across a three-state region to conduct his business successfully although he had traveled extensively throughout several states in previous years in of his travels occurred within miles of his hometown in nebraska petitioners submitted a list of towns and cities in nebraska south dakota and iowa that mr pospisil traveled to in but this list did not contain dates or a specific business_purpose mr pospisil paid dining lodging and other attendant expenses while traveling for business petitioners also traveled to florida in to update the deed on their timeshare and while there they went to disney world petitioners traveled exclusively by car and they did not keep a mileage log however mr pospisil had a dedicated vehicle for roofing matters both in his hometown and throughout his travels mr pospisil would take clients and potential clients out for coffee or to eat this was a part of mr pospisil’s business strategy to encourage clients to purchase conklin materials occasionally he would pick up the tab for a client’s children or grandchildren as well if the client had brought them to the meeting petitioners’ daughter performed some computer work for the business and mr pospisil would pay for her meals when they had business meetings at restaurants petitioners deducted the costs of these meals on their schedule c and kept the restaurant receipts even though most of the meal tickets were for amounts substantially below dollar_figure petitioners hired an accountant to prepare their tax_return petitioners used the same accountant for years and continued to hire him for return preparation even after his certified public accountant’s license had been revoked as he had continued his bookkeeping business mr pospisil would keep track of his income and expenses through a manual bookkeeping system known as the green binder system that his accountant set up for him when he first started his roofing business essentially the green binder system involved partitioning monthly expenses and receipts into approximately categories that correlated to allowable schedule c deductions relevantly two of these categories were inventory purchases and travel_expenses throughout each month mr pospisil would write down his expenditures in each expense category on a spreadsheet divided into columns one for each category at the end of the month he would total the expenses in each category and enter the totals onto a master spreadsheet that showed each category of expenses for each month of the year this was the table from which petitioners’ accountant would prepare their tax returns every year the accountant would take these amounts at their face value as long as they seemed reasonable he typically would not review the underlying receipts invoices or bank statements when preparing the returns upon completion of their return petitioners made arrangements to remit the tax payment and sign the return but they did not otherwise review it petitioners’ total_tax shown on the tax_return was dollar_figure petitioners later adjusted their tax_return to reflect tax of dollar_figure as stated above respondent has disallowed two items that petitioners claimed on their schedule c first petitioners included the cost of all of mr pospisil’s inventory in cost_of_goods_sold because no inventory remained to carry over to their calculated cost_of_goods_sold totaled dollar_figure which is the sum of the dollar_figure carryover inventory from and the dollar_figure of inventory petitioners contend was purchased in respondent does not dispute dollar_figure attributable to the carryover inventory moreover respondent has allowed petitioners dollar_figure for the inventory on the basis of conklin invoices in the record the issue is whether petitioners may include in cost_of_goods_sold the remaining dollar_figure of inventory they contend was purchased in petitioners also deducted dollar_figure on their schedule c under the heading travel meals and entertainment petitioners’ schedule c lists the total deduction under travel and does not allocate any of the total deduction to meals or entertainment petitioners have submitted hundreds of receipts to substantiate this deduction most of which are restaurant receipts although some of the restaurant receipts are from times when mr pospisil was traveling most of them are from restaurants in his hometown the remaining receipts are for gasoline hotels office supplies and entertainment such as disney world and zoo tickets the receipts do not contain information about the business clients mr pospisil was visiting or the business_purpose of the purchases respondent disallowed half of these expenses permitting petitioners to deduct dollar_figure the remaining dollar_figure is in dispute discussion the commissioner’s determination_of_a_deficiency is generally presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed see 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners have not argued that sec_7491 applies and therefore the burden_of_proof remains on them a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 a deduction normally is not available for personal living or family_expenses sec_262 when a taxpayer establishes that he paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 the record must contain sufficient evidence to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir sec_274 limits the overall deductibility of entertainment which includes meals with clients and travel_expenses otherwise allowable under sec_162 as ordinary and necessary business_expenses sec_274 generally disallows deductions for entertainment and recreation but carves out an exception if the taxpayer establishes that the entertainment was directly related to or associated with the active_conduct of the taxpayer’s trade_or_business moreover sec_274 prescribes stringent substantiation requirements a taxpayer must satisfy before deducting certain categories of expenses including transportation_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir to satisfy the requirements of sec_274 the taxpayer must prove with specificity the amount time place business_purpose and in relation to entertainment_expenses the business relationship of the person s entertained sec_1_274-5t and temporary income_tax regs fed reg date an approximation of expenses is insufficient the taxpayer generally must maintain adequate_records or documentary_evidence corroborating the taxpayer’s own statement which in combination is sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date taxpayers lacking a contemporaneous log are generally expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value sec_1_274-5t temporary income_tax regs supra sec_274 further limits a taxpayer’s ability to deduct the total amount of certain expenses--namely meals and entertainment_expenses even if a taxpayer has statutory authority to deduct these types of expenses and provides sufficient evidence to meet the substantiation requirements under sec_274 only of the total of otherwise deductible food beverage and entertainment_expenses is allowed as a deduction cost_of_goods_sold computation of the income of a business reported on schedule c takes into account both cost_of_goods_sold and other business_expenses the cost_of_goods_sold during a year is determined by subtracting inventory on hand at the end of the year from the total inventory on hand at the beginning of the year and the cost of purchases cost_of_goods_sold is subtracted from gross_receipts in determining gross_income sec_1_61-3 income_tax regs accordingly it is not treated as a deduction and is not subject_to the limitations on deductions in sec_162 and sec_274 88_tc_654 however any amount claimed as cost_of_goods_sold must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 newman v commissioner tcmemo_2000_345 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs petitioners claimed dollar_figure for cost_of_goods_sold on their schedule c of this amount dollar_figure was carried over from the taxable_year and was the value of the leftover inventory after petitioners’ son purchased the business the remaining dollar_figure is attributable to the inventory that mr pospisil purchased in because no inventory remained at the end of petitioners included the entire cost of the inventory as part of the cost_of_goods_sold respondent has since conceded dollar_figure as cost_of_goods_sold for including the entire amount carried over from plus dollar_figure of the inventory purchased in as reflected in the conklin invoices respondent disputes the remaining dollar_figure of cost_of_goods_sold attributable to inventory petitioners contend they purchased in as not properly substantiated as stated above it is the taxpayer’s obligation to make and maintain adequate_records sufficient to substantiate a claimed deduction sec_6001 petitioners provided bank statements for every month of showing debit charges to shopko stores a vendor that sells construction supplies these debit charges total dollar_figure moreover the record contains receipts for materials from various discount and supply stores that mr pospisil credibly testified were for use in the construction roofing aspect of his business mr pospisil was not limited to purchasing inventory from conklin he was free to use other vendors for construction materials and he has provided proper documentation showing that he the conklin invoices in the record totaled dollar_figure however some of the invoices reflected vitamin purchases not roofing supply purchases although mr pospisil reported his occupation as salesman on the schedule c there is nothing in the record indicating that he was in the business of selling vitamins although cost_of_goods_sold is not subject_to restrictions on deductibility under sec_162 petitioners still bore the burden of establishing that the vitamins were in fact inventory and not for personal_use see tucker v commissioner tcmemo_1979_449 stating that the cost_of_goods_sold must be reduced by items withdrawn by the taxpayer for personal_use calamaras v commissioner tcmemo_1960_201 same see also rule a petitioners have not met this burden therefore the court will not disturb respondent’s calculation of dollar_figure for cost_of_goods_sold relating to the conklin invoices did so the total of the relevant invoices bank statements and receipts in the record substantiates petitioners’ claimed cost_of_goods_sold of dollar_figure for inventory purchased in accordingly petitioners’ claimed cost_of_goods_sold for taxable_year is upheld travel meals and entertainment_expenses petitioners deducted dollar_figure on their schedule c under the heading travel meals and entertainment schedule c further subcategorizes these expenses into travel and deductible meals and entertainment petitioners reported the entire dollar_figure under the travel heading respondent disallowed dollar_figure of the deduction to substantiate their travel meals and entertainment_expenses petitioners have inundated the court with literally hundreds of receipts most of these receipts are for restaurants both in nebraska and in other states including florida petitioners have provided very few receipts or invoices for lodging some of the receipts are for entertainment_expenses such as disney world and zoo tickets there are also handwritten notations for certain expenses although petitioners did not separate their travel meals and entertainment_expenses on their schedule c instead listing them all under travel most of the receipts are from eating establishments in petitioners’ hometown the court therefore assumes that the amount petitioners listed as travel deductions included expenses for meals and entertainment in their hometown that include the amount and general category of the expense petitioners have also provided pages and pages of invoices for items not at issue including auto expenses and utilities despite petitioners’ impressive collection of receipts reflecting totals substantially_similar to the amounts claimed very little of that documentation helps them here respondent has already allowed petitioners to deduct the claimed expenses in this category subject_to the limitation even if petitioners did properly substantiate these deductions under sec_274 the deductions would be limited to of actual expenses for meals and entertainment see sec_274 petitioners do not assert and there is no evidence on their return or otherwise that they claimed only of their meals and entertainment_expenses on their schedule c therefore respondent has already permitted petitioners to deduct the statutory maximum for meals and entertainment this includes meals that mr pospisil ate while traveling for business as well as meals with clients in his hometown which are considered entertainment_expenses this also encompasses the other entertainment_expenses because respondent has already allowed petitioners the statutory maximum deduction for meals and entertainment the court need not determine whether these expenses were properly substantiated under sec_274 the only remaining documentation relevant to this category is a few bank statements showing hotel or motel charges although not subject_to the limitation on meals and entertainment_expenses in sec_274 deductions for lodging during business travel are still subject_to the substantiation requirements of sec_274 therefore the court may not approximate these expenses but must have evidence corroborating the amount time place and business_purpose of the expenses despite the ream of receipts in the record and the amount of traveling mr pospisil purportedly did in the record contains documentation for only four hotel or motel stays all of these charges appear to be either in or en route to or from florida petitioners visited florida primarily for personal reasons--to update the deed on their timeshare although mr pospisil was the receipts relating to gas and auto expenses are not relevant because respondent did not challenge petitioners’ claimed dollar_figure deduction for vehicle expense on their schedule c taxpayers who use a car in furtherance of their business have the option of deducting a standard mileage rate or actual vehicle expenses but not both see sec_1_274-5 income_tax regs revproc_2008_72 sec_5 2008_2_cb_1286 petitioners chose to deduct actual vehicle expenses the hotels are in florida mississippi and missouri the record indicates that mr pospisil traveled for business in only to towns in nebraska south dakota and iowa at trial mr pospisil testified that petitioners traveled to florida for an industry convention they later corrected this statement they were actually in continued always on the lookout for new clients to purchase conklin products and might therefore be considered in a way to have been always working this vague contention is insufficient to justify deducting hotel expenses for the florida trip petitioners could not provide the court with a specific business_purpose or names of clients or potential clients that mr pospisil spoke with in florida therefore petitioners are not entitled to a deduction beyond what respondent has already allowed them pursuant to the notice_of_deficiency with respect to travel meals and entertainment_expenses sec_6662 accuracy-related_penalty respondent also determined an accuracy-related_penalty under sec_6662 sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties see 116_tc_438 however the burden to establish that they acted with reasonable_cause remains with the taxpayers id pincite continued florida that year to update the deed on their timeshare because the timeshare plays no part in mr pospisil’s business the travel_expenses related to it are not deductible as business_expenses see sec_162 further petitioners have not demonstrated that the timeshare is property_held_for_investment and that expenses related to its upkeep are deductible under sec_212 respondent contends that petitioners are liable for the penalty because of negligence and or disregard of rules or regulations or alternatively because their underpayment is due to a substantial_understatement_of_income_tax see sec_6662 and for purposes of the penalty ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘ n egligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 sec_6662 and b imposes an accuracy-related_penalty on any underpayment attributable to any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 a taxpayer will not be liable for the sec_6662 penalty if the taxpayer proves that he had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs if a taxpayer can show that he reasonably relied on a tax professional then he may avoid a sec_6662 penalty see sec_1_6664-4 income_tax regs a taxpayer must demonstrate that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir respondent has not shown that petitioners acted negligently with respect to their tax_return by maintaining records and keeping copious receipts petitioners made a reasonable attempt to comply with the law however petitioners will be liable for a substantial_understatement_penalty if upon a rule computation their understatement of income_tax exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 to the extent that those computations establish that petitioners have a substantial_understatement_of_income_tax respondent will have met his burden of production see prince v commissioner tcmemo_2003_247 petitioners have not provided sufficient evidence to show that they acted reasonably or with good_faith in regard to their reporting of their meals and entertainment_expenses by not limiting their meals and entertainment_expenses to of their actual expenses as required under sec_274 petitioners did not heed the clear text of the statute petitioners mislabeled many of their meals expenses by not dividing out their meals for their accountant petitioners may not rely on their tax professional to avoid a penalty that may be calculated on this adjustment they did not provide their accountant with the underlying records but rather handed him the summaries with their own calculations the accountant took these numbers at face value and merely entered them on the return because the accountant knew that mr pospisil had traveled to several states he did not question the expenses in the travel category moreover petitioners did not review the tax_return once their accountant had prepared it if petitioners had provided their accountant with a packet of meal receipts a quick glance by the accountant would have resolved the missing meals expense category on their schedule c accordingly the accuracy-related_penalty is sustained insofar as the rule_155_computations show a substantial_understatement_of_income_tax the court has considered all of petitioners’ contentions argument requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
